Case 1:20-cv-07691-SLC Document17 Filed 12/04/20 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
U.S. SPECIALTY INSURANCE COMPANY , DOC #, ____
DATE FILED: 12/4/2020
Plaintiff,

-against- 20 Civ. 7691 (AT) (SLC)
HARLEYSVILLE WORCESTER INSURANCE ORDER
COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

In light of the parties’ consent to conduct all proceedings before the Honorable Sarah L. Cave,
the conference scheduled for December 10, 2020, is ADJOURNED sine die.

SO ORDERED.

Dated: December 4, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
